BY JUDGE ALFRED D. SWERSKY
Third-party Defendant Pen Contractors, Inc.’s (Pen) Demurrer to the Third-Party Motion for Judgment filed by Oncore Construction, L.L.C. (Oncore) will be sustained.
The Third-Party Motion for Judgment alleges that Pen negligently hired, contracted with, trained and supervised Plaintiff Sippel before sending him to Oncore’s job site. Sippel has filed an action alleging, inter alia, that Oncore’s negligence was a proximate cause of his injuries. Oncore alleges that, under these circumstances, Pen should be liable for indemnity or contribution if Oncore is liable.
Virginia does not recognize a cause of action for negligent training and supervision under the circumstances alleged here. Virginia’s recognition of negligent hiring as a cause Of action is premised upon the foreseeability that the employee poses a threat of injuries to others not to himself. See Interim Personnel v. Messer, 263 Va. 435, 559 S.E.2d 704 (2000). There is no cause of action in Virginia for “negligently contracting” with another.
*437Since no valid cause of action is pleaded, the demurrer will be sustained. Leave will be granted to Oncore to file an amended motion for judgment on an appropriate basis if it so chooses.